NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  STAN MAURICE WILLIAMS, Appellant.

                             No. 1 CA-CR 18-0187
                               FILED 1-31-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-002448-001
                The Honorable Douglas Gerlach, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                             STATE v. WILLIAMS
                             Decision of the Court



                        MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Kent E. Cattani joined.


M c M U R D I E, Judge:

¶1             Stan Maurice Williams appeals his conviction of fraudulent
schemes and artifices, a Class 2 felony and the resulting sentence. Williams’
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent
search of the record, he found no arguable question of law that was not
frivolous. Williams was given the opportunity to file a supplemental brief
but did not do so. Counsel asks this court to search the record for arguable
issues. See Penson v. Ohio, 488 U.S. 75 (1988); State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). After reviewing the record, we affirm Williams’
conviction and sentence.

              FACTS AND PROCEDURAL BACKGROUND

¶2            In August 2016, the Mesa Police Department received a tip
from the manager of the Mekong Supermarket indicating someone without
authorization was advertising the sale of wooden pallets from their store
on Craigslist. The advertisement stated that for a flat cost of $20 the
purchaser would receive addresses in Mesa where they could pick up
wooden-pallets. Detectives Shawn Walkington and Thomas McKnight
began an investigation into whether criminal activity was occurring.

¶3             On August 24, 2016, Walkington contacted the number on the
Craigslist advertisement and stated that he would be interested in
purchasing pallets. Following a brief text message conversation,
Walkington received a link to a YouTube video which instructed him to
place $20 under a “paystone” in the Mekong Plaza and that he could go to
the Mekong Supermarket to pick up the requested pallets. Walkington and
other officers went to the Mekong Supermarket, picked up some pallets and
left $20 under the rock shown in the YouTube video. Later that day,
Williams texted Walkington stating that he could not find the money and
gave new instructions on where to place payment. Walkington placed the
$20 in the new location and then observed Williams retrieve the $20.



                                        2
                           STATE v. WILLIAMS
                           Decision of the Court

¶4             The following day, McKnight staged a similar operation.
McKnight texted the number on the Craigslist advertisement. Williams told
McKnight that he could get pallets from Fiesta Plastics and sent him a link
to the same YouTube video that Walkington received. After receiving the
text instructions, McKnight contacted management of Fiesta Plastics.
Management stated they had a previous interaction with Williams in which
they instructed him that he was not authorized to sell their pallets or be on
their premises. The police department did not retrieve pallets from Fiesta
Plastics but still put money at the “paystone” in Mekong Plaza. Walkington
then observed Williams pick up the $20 and enter a store in Mekong Plaza.

¶5            After Williams exited the store, McKnight and Walkington
approached Williams and advised him of his Miranda rights. McKnight and
Walkington confronted Williams about the advertisements. Williams stated
he knew about the Craigslist advertisement. He further acknowledged that
he was not allowed at Fiesta Plastics; however, he insinuated he was not the
one going there, he was merely instructing others to do so. Walkington then
placed Williams under arrest and found the $20 bill placed under the
“paystone” in Williams’ possession.

¶6            The State charged Williams with one count of fraudulent
schemes and artifices, a Class 2 felony. Before trial, Williams moved to
suppress the 911 broadcast during both operations described above, the text
messages between himself and the detectives, evidence of his homelessness,
and the video surveillance. The State objected only to the exclusion of the
text messages. Following a hearing, the court denied the exclusion of the
text messages.

¶7            At trial, both detectives testified regarding their
investigations and encounter with Williams. Additionally, the State called
the managers of both Mekong Supermarket and Fiesta Plastics, who both
indicated that Williams did not have authority to sell the stores’ pallets. At
the close of the State’s presentation of evidence, the defense moved for
acquittal under Arizona Rule of Criminal Procedure 20. The superior court
delayed ruling on the motion, citing inconvenience to the jury, but




                                      3
                           STATE v. WILLIAMS
                           Decision of the Court

ultimately denied the motion after the testimony of the defense’s one
witness. 1

¶8           At the end of a four-day trial, the jury found Williams guilty
of one count of fraudulent schemes and artifices. The superior court
suspended imposition of a sentence and placed Williams on one-year
unsupervised probation. The court also imposed reduced probation fees.
Williams timely appealed.

                               DISCUSSION

¶9           We have read and considered counsel’s brief and have
reviewed the record for any arguable issues. See Leon, 104 Ariz. at 300. We
find none.

¶10          Williams was present and represented by counsel at all stages
of the proceedings against him. The record reflects the superior court
afforded Williams all his constitutional and statutory rights, and the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s verdict. Williams’ sentence falls within the range
prescribed by law.

                              CONCLUSION

¶11             Williams’ conviction and sentence are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Williams’
representation in this appeal will end after informing Williams of the
outcome of this appeal and his future options, unless counsel’s review


1       A Rule 20 motion should only be granted if “there is no substantial
evidence to support a conviction.” Ariz. R. Crim. P. 20(a)(1). The superior
court “must rule on a defendant’s motion with all possible speed” and
“[u]ntil the motion is decided, the defendant is not required to proceed.”
Ariz. R. Crim. P. 20(a)(3). But, a “defendant who goes forward and presents
a case waives any error,” State v. Nunez, 167 Ariz. 272, 279 (1991), and on
appeal, we review the superior court’s ruling on a Rule 20 motion de novo,
State v. Florez, 241 Ariz. 121, 124, ¶ 7 (App. 2016). Here, the superior court
erred by proceeding without ruling on Williams’ Rule 20 motion. However,
he waived any error by proceeding, and the record contains substantial
evidence to support the conviction.



                                      4
                           STATE v. WILLIAMS
                           Decision of the Court

reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        5